     Case 3:20-cv-00722-JLS-AGS Document 14 Filed 12/16/20 PageID.92 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FREDERICO SANCHEZ AVILEZ,                           Case No.: 20-CV-722 JLS (AGS)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION TO DISMISS
14   DAVID JOHN DEROODE,
                                                         (ECF No. 13)
15                                    Defendant.
16
17
18         Presently before the Court is the Parties’ Joint Motion to Dismiss with Prejudice
19   (ECF No. 13). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated
20   by the Parties, the Court DISMISSES WITH PREJUDICE the action in its entirety, with
21   each Party to bear its own costs and attorney’s fees. The Clerk of Court will close the file.
22         IT IS SO ORDERED.
23   Dated: December 16, 2020
24
25
26
27
28

                                                     1
                                                                                20-CV-722 JLS (AGS)
